Among other things determined by the decree, it was held that the husband of the testatrix was entitled to the exemptions provided by section 200 of the Surrogate’s Court Act. The executors contested this payment on the ground that the husband had abandoned the wife and, therefore, there was no “ family.” As a matter of fact, the husband did not leave home until about October 16, 1933, after which he sojourned in different places. The wife died December 7, 1933. The referee, and the Surrogate’s Court of Westchester county, in confirming his report, allowed these exemptions. That implies a finding of fact that there was no abandonment. We cannot say from this record that there was actual abandon*793ment, either as a matter of fact or of law. Decree, in so far as the executors have appealed therefrom, unanimously affirmed, with costs to respondent William F. Casper, payable out of the estate. Present —■ Carswell, Davis, Johnston, Adel and Close, JJ.